Opinion by
Oblady, J.,
The rights of the parties to this appeal depend upon the agreement between Lincoln Bomberger and the Manheim Light, Heat & Power Company, dated July 27, 1895. By that agreement it is provided that its provisions “ shall be binding upon the heirs, executors, administrators, successors and assigns of the parties thereto.” At its date Lincoln Bomberger was the sole owner of the gristmill property, the dam and water power. The interest and property rights passing to the defendant are clearly defined; and after Bomberger repaid in full to the company the amount of the actual cost and expepse of the shafting, etc., and the other improvements contemplated in the agreement, the defendant company would thereafter have its privileges and rights „ in the agreement and lease by paying to Bomberger “annually the sum of two hundred and seventy-five dollars.” It was further ■ provided, that “ it is, however, mutually understood and agreed that the expense and cost of keeping the dam and race in proper repair, after the said improvements shall have been made, shall be borne equally by the parties hereto.”
When Bomberger sold the annual rental to one party and his assignee sold the realty to another, there was no change made in the rights and liabilities of the parties as to the necessary repairs to be made to the mill dam and race. These repairs are provided for in the agreement with the same certainty as is the payment of the rent. Bomberger’s transferee was in the same position Bomberger had occupied, and would be bound where Bomberger would be liable. As stated by the court below, “If Bomberger had continued to own the land when the repairs were made and had also then owned the annual payments, these repairs could have been offset against him.” The defendant cannot claim the rental and refuse to *490pay one half the cost of ‘ keeping the dam and race in proper repair.’ Such a condition cannot be sustained under the terms of the agreement in force between the parties. The conclusion reached by the court below is fully justified by the reasons given, and the judgment could well be affirmed on the opinion filed.
The judgment is affirmed.